Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/105,091 which was filed on 08/20/2018 and is a CON of PCT/JP2017/005030 filed 02/07/2017 and claims benefit of JAPAN 2016-033488 filed 02/24/2016. 

Response to Amendment
In the response filed 10/26/2021, Applicant amends claims 1, 2, 7, and 9.  No additional claims have been added or cancelled.  Accordingly, claims 1-3, 7, and 9 stand pending.
The 35 USC 112 rejection has been withdrawn in light of the new amendments and arguments.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but are not persuasive.
The applicant argues that Birrell does not teach determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server.  The examiner respectfully disagrees.  The applicant argues that Birrell does not contemplate any one 
 The applicant also argued that Birrell does not teach setting the one client as the backup destination of the accumulated data in a case where… (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as the server.  The examiner respectfully disagrees.  As argued above, Birrell teaches, in figure 5 and column 11 line 53 - column 12 line 42, determining if the potential backup partner is the same system as the server and if not, e.g. the geographic separation criteria is met, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US2004/0019705) in view of Min et al. (US2014/0181012), hereinafter Min, and Birrell et al. (US7529834), hereinafter Birrell.

Regarding Claim 1:
Ogura teaches:
An information processing apparatus acting as a server that manages data on a plurality of clients (Ogura, abstract, figures 3A and 3B, [0034], note MFPs may act as a server and manage data of a plurality of clients), comprising, 
a storage storing a server application for the server and a client application for a client (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note MFPs may act as a server and manage data of a plurality of clients which means the MFP has storage for the server and client applications), 

a processor configured to execute the instructions (Ogura, claim 27, figures 3A and 3B, [0020, 0034, 0037], note processors) to cause the information processing apparatus that acts as the server to: receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Ogura, [0025, 0030], note request to backup data); 
accumulate data received from the one client as the management target (Ogura, [0030-0031], note receiving and storing the backup data means the data was accumulated and received);
set the one client that has issued the registration request as the backup destination of the accumulated data (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set when the backup destination has not been set and the backup destination is on other client devices, e.g. not the client corresponding the client application).
While Ogura teaches setting backup destinations Ogura doesn’t specifically teach transmit, to the one client, a response for the registration; determine whether or not a backup destination of the accumulated data received from the one client has been set; determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server; and While Ogura teaches setting the backup destination, Ogura doesn’t specifically teach that is done in a case (i) where it is determined that the 
receive, from one client of the plurality of clients, a registration request that requests to register the one client as a management target for the server (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura)
transmit, to the one client, a response for the registration (Min, figure 6, note registration request and response, when combined with the other cited reference this would be for the backing up MFPs as taught by Ogura); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability of the registrations and backups.
While Ogura as modified teaches setting backups, Ogura as modified doesn’t specifically teach determine whether or not a backup destination of the accumulated data received from the one client has been set; determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server; and While Ogura teaches setting the backup destination, Ogura doesn’t specifically teach that is done in a case (i) where it is determined that the backup destination has not been set and (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as 
determine whether or not a backup destination of the accumulated data received from the one client has been set (Birrell, figure 5, item 264, note determining if a sufficient number of backup partners have been set, this includes the initial case of whether any backup partners have been set or not);
determine whether or not the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating backup partners, note that when locating prospective backup locations for computer 1 only computers 2 through n are potential locations, meaning it was determined that the client requesting the backup is not the client used as the backup location; note the backup partner must satisfy certain criteria such as different IP location and system diversity would determine if it is the one client is the client.  When combined with the previously cited references this would be for the backup system as taught by Ogura), and
set the one client that has issued the registration request as the backup destination of the accumulated data in a case (i) where it is determined that the backup destination has not been set and (ii) it is determined that the one client that has issued the registration request is not the client application stored in the storage of the information processing apparatus that acts as the server (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).
 
Regarding Claim 2:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the one client that has issued the registration request is not set as the backup destination in a case where it is determined that the backup destination has been set or it is determined that the one client that has issued the registration request is the client application stored in the storage of the information processing apparatus that acts as the server (Ogura, [0025, 0030-0031], note setting up the backup destination, note the backup destination may be set manually or automatically and may be set according the a priority scheme or according to level of use which means a client may not be set as a backup destination if the client corresponding to the client application due to level of use or priority scheme) (Birrell, figure 1 and 5, column 5 lines 9 – 29 and column 11 line 50 – column 12 line 42, note a broker server used for locating and setting backup destinations, note setting the backup partner that satisfies the criteria of if sufficient backup partners were determined, e.g. if a backup destination has not been 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Birrell because this would improve the effectiveness and efficiency of distribution of storage backups (Birrell, column 3 lines 6-9).

Regarding Claim 3:
Ogura as modified shows the system as disclosed above;
Ogura as modified further teaches:
wherein the instructions further cause the information processing apparatus to: transmit an instruction to terminate backup of the data to the one client as the backup destination (Min, [0111], note canceling the backup), and 
cancel the setting of the one client as the backup destination (Min, [0111], note canceling the backup).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Min because this would improve the reliability and integrity of the backups.

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a method while claim 1 is directed to a system. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory computer-readable storage medium while claim 1 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 1.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa (US2007/0174692) teaches backing up MFPs; Therrien et al. (US2004/0093555) teaches determining backup locations;
Michelman (US7328366) teaches reciprocal data backup amongst computer systems;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152